DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claim 9.
3.	Applicant canceled claims 1-8, and 12-15.
4.	Applicant newly added claims 16-21.

Allowable Subject Matter
5.	Claims 9-11, 16-21 are allowed.
6.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 9, 16, and 19, the closest prior art record, Segev (US 2020/0314220) teaches a method comprising: 
receiving, by a network device, a ranging measurement request for a client device; 
in response to the client device being associated with a wireless network, utilizing, by the network device, a plurality of wireless radio chains of a radio to perform the ranging measurement request, wherein the plurality of wireless radio chains operate at a channel in the wireless network; 
in response to the client device not being associated with the wireless network, 

splitting, by the network device, a first subset of wireless radio chains from the plurality of wireless radio chains; 
switching, by the network device, the first subset of wireless radio chains to a channel the client device is operating at; 
utilizing, by the network device, the first subset of wireless radio chains to perform the ranging measurement request; and 
in response to completing the ranging measurement request, combining, by the network device, the first subset of wireless radio chains with the plurality of wireless radio chains, 
wherein a second subset of the plurality of wireless radio chains continues to provide wireless access service during calculating the ranging measurement request, wherein the second subset includes no wireless radio chain from the first subset of wireless radio chains.

Dependent claims 10-11, 17-18, and 20-21 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641